 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     HARMONY B.,                                      CASE NO. C19-5845 BHS
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9           v.                                       AND RECOMMENDATION

10   COMMISSIONER OF SOCIAL
     SECURITY,
11
                             Defendant.
12

13
             This matter comes before the Court on the Report and Recommendation (“R&R”)
14
     of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 15. The Court
15
     having considered the R&R and the remaining record, and no objections having been
16
     filed, does hereby find and order as follows:
17
             (1)   The R&R is ADOPTED; and
18
             (2)   The case is DISMISSED without prejudice.
19
             Dated this 24th day of March, 2020.
20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge


     ORDER
